IN THE U'NITED :S'I`AIES D_ISTRICT COURT
FOR TI'IE D]`STRI`C_'I" OF_ MARYLAND

 

Garreth‘ Parl<s~, *
Plaintiff,
V- ease _No_ _18 CV 3092 TDC

Baltimo_re Po.|ic'e_ `Department. et a|.,
I)efenda`n_t. :`*

 

MOTION FOR ADMISSI ON PR(} 'HAC. VICE_

I, Ka-tie' Roche , am ‘a member-in good Stanjding ofthe bar 0'l`111is

Co_urt. .I am moving._the admission oil Renee Spence`
'Garreth Parks, P|aintiff

10 appear pro hac Vice -in ihis case as counsel 'i"or

 

We certify'that:

l-. T.he proposed admittee ls not a 1ner'nb_e1 ofthe Ma1yland bal and does not maintain
any law office 111 M_'aiyl_and

2.- '[`he proposed admittee ls a membec` 1n good `standing of the bal_s of the following
State_ C_-ourts and/01 United Stat`es Courts:

'Stal'e Cour__t:& ,`Date of Ad11_1issi01_1 U.S. Cou'rt' & Date_ofAdmiss_ion
FL Sup|'eme Co_l._lrt (':9_[24/2{)19) Northe_rn Distriet ofllli`nois;(3129120‘19)

 

 

 

 

3. During the twelve months immediately preceding this motion, 'the proposed -admitt'ee
has been admitted pro hac vice i1"1 thisC`oui‘t_ 0 ti111e(s).

4.. ’The proposed admittee' has never been disbarred 511spe1'1dc`d, 01 denied admission to
practice iaw' 1n any juzisdiction (NOTE: lf the proposed admittee has been
disbarred suspended, or denied admission 10 placti'ee law 111 any j111isdiction then
`l1e/she_ must submit a Statement fuin explaining all lelevant i`acts. )

5. The pmposed admitth 15 fan1ilia1 with the Maryland Attor_neys" Rule's of Professional
Conduct. the Federal Rules` of Civil Procedure, the _Federal Rules of _Evidenee_, the
Fedelal R_ules of Ap_pellate Procedure, and the Loeal Rnies of this Court, and
'undel stands he/she shall be: subject to the disciplina1y jurisdiction ofihis C_oul't.

1’11vn10ii@n 112121)111)- mud 1 1112

6. The proposed admitlee understands admission pro hac vice is for this case only and
does not meetiqu formal admission to the bar nfthis Com“t.

7. Either the undersigned movant or

is also a member of the bar of this Court in good standing and will serve as co-

counsel in these proceedings.

3. The $160.00 fee for admission pro hac vice accompanies this motion.

9, We hereby certify under penalties of perjury that the foregoing statements are true

and correct.

M(l)V N"f`
/ .

Signat!/re '
Katie Roche 20771

I’rimed name and bar number

Loevy & Loevy

Office name

 

 

311 N. Aberdeen St., 3rd F\r.. Chicago, lL 6060?
Address

312~243-5900

Telephone number

31 2-24 3-5902

Fax Number

katie@loevy.com
Emai{ Address

 

 

 

 

much 112?2018}

PRBPQSED §DMITTEE

§

~»~<YWM m
&igzlain§ /§
Rene Spence

Primcd name

Loevy & Loevy

Oi¥`lce name

 

 

311 N. Aberdeen St., 3m F¥r,, Chicago, lL 60607

 

Address

202-816-0360

Telephone number

31 2-243-5902

Fax Number

spence@\oevy.com
Email Address

 

 

 

vega 2 of 2

